Opinion filed August 15, 2013




                                      In The

        Eleventh Court of Appeals
                                   __________

                                No. 11-13-00177-CV
                                    __________

            JOSEPH “JOE” WALTER DARLAK, Appellant
                                        V.
                        CITY OF ABILENE, Appellee


                    On Appeal from the County Court at Law
                              Taylor County, Texas
                        Trial Court Cause No. 1-1268-12


                      MEMORANDUM OPINION
      Joseph “Joe” Walter Darlak, Appellant, has filed in this court a motion for
voluntary dismissal pursuant to TEX. R. APP. P. 42.1(a)(1). In the motion, Appel-
lant requests that we dismiss his appeal because “the parties have fully
compromised and settled all issues in dispute.” Therefore, in accordance with
Appellant’s request, we dismiss the appeal.
      The motion for voluntary dismissal is granted, and the appeal is dismissed.


August 15, 2013                                          PER CURIAM
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.